DETAILED ACTION
Allowable Subject Matter
Claim 2 - 23 are allowed.
The following is an examiner’s statement of reasons for allowance:
In applicant’s appeal brief, when describing the scope of the claim, applicant asserts “claim 2 recites, among other things, estimating translational drift based at least on visual observations of translational motion during the maneuver of the robotic device along a portion of a substantially straight path. As described in Appellant’s Application as-filed, when a robotic device follows a straight path, a drift (such as a carpet drift) can affect the translational motion of the robotic device without substantially rotating or changing the heading of the robotic device. A translation drift is a robot motion lateral to a straight path while the mobile robotic device is free of rotation. The presently claimed subject matter can improve the estimation of such translational drift and position estimates.” (See Appeal Brief pg. 8 filed 11/11/2020) (emphasis added). Additionally, applicant again later assert that the teachings of Shin “does not amount to a teaching or suggestion of a translational robot drift which represents a translational robot motion lateral to a straight path.” (See Appeal Brief pg. 9) (emphasis added).
It is clear that applicant is unequivocally asserting that translational drift represents a motion lateral to a straight path while the device is free of rotation. This definition is further supported by applicant’s specification when describing the effects of carpet drift. For example, when discussing fig. 1, applicant notes that, when the robot is commanded to move in a straight path (vector a) if the robot experiences a carpet drift (vector b) that results in displacement of the robot (vector c). This vector c is clearly illustrated as being lateral to the straight path (vector a) of the robot. (See [0038] and Fig. 1; see also [0070] explaining that “carpet drift may affect the translational motion of the robotic device 100 without rotating the robotic device”). 
Given the above, it is clear that applicant is unequivocally asserting that translational drift represents a motion lateral to a straight path while the device is free of rotation. It is also clear that instant specification describes such a situation and therefore provides support for applicant’s asserted definition of “translational drift”. Given the explicate nature of applicant’s arguments, and the support in the Therefore, for the present application, the phrase “translation drift” will be interpreted as “a robot motion lateral to a straight path while the mobile robotic device is free of rotation”. 
Applicant’s further asserts that Shin does not disclose or suggest this applicant defined translational drift. Examiner agrees with this interpretation, Shin does not disclose detecting, using visual observations, a motional lateral to a straight path, the motion being free of rotation of the robot. In light of this, the rejections based on Shin are hereby withdrawn. 
Additionally, in light of the terminal disclaimer filed on 2/8/2021, the outstanding double patenting rejections are also withdrawn. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R MOTT whose telephone number is (571)270-5376.  The examiner can normally be reached on M-F 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ADAM R MOTT/Primary Examiner, Art Unit 3669